Citation Nr: 0724399	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating on an 
extraschedular basis for service-connected bilateral pes 
planus with hallux valgus and plantar warts, status post 
multiple surgical procedures involving both feet, including 
bunionectomies, tenotomies, capsulotomies and nail revision, 
currently evaluated 50 percent disabling.

2.  Entitlement to an increased disability rating on an 
extraschedular basis for service-connected scar, donor site 
of left hip, currently evaluated 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1971 to June 1972.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which denied the veteran's claims for 
increased disability ratings for service-connected bilateral 
foot and left hip scar disabilities [rated at the time 50 
percent and zero percent disabling, respectively], 
entitlement to TDIU and entitlement to special monthly 
compensation based on need for aid and attendance.  

In a decision dated June 16, 2004, the Board denied the 
veteran's claim of entitlement to an increased disability 
rating for the bilateral foot disability.  The Board did, 
however, assign a separate 10 percent evaluation for a scar 
on the veteran's left foot.  The Board also granted an 
increased rating, 10 percent, for the donor site scar on the 
left hip.  The claims for TDIU and special monthly 
compensation based on the need for aid and attendance were 
remanded for further evidentiary development.  

The veteran appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In February 2005, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Partial Remand.  In 
that Joint Motion, the parties noted that the veteran did not 
contest the assigned schedular disability ratings.  The 
parties asserted, however, that the Board had failed to 
provide adequate reasons and bases for its finding that 
increased disability ratings were not warranted for bilateral 
foot and left hip disabilities on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b).  See the February 2005 
Joint Motion for Partial Remand, page 2.  An Order of the 
Court dated February 9, 2005 granted the motion and remanded 
the veteran's increased rating claims solely for 
consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) (2006).

In June 2005, the Board remanded the issue of entitlement to 
an increased rating for the service-connected bilateral foot 
disability on an extraschedular basis for additional 
evidentiary and procedural development.  In a December 2005 
supplemental statement of the case (SSOC), the RO determined 
that consideration of the veteran's bilateral foot disability 
on an extraschedular basis was not warranted.     

The Board remanded all four claims in May 2006 for 
noncompliance with prior remand instructions and additional 
evidentiary and procedural development.  This was 
accomplished, and in March 2007 the VA Appeals Management 
Center (AMC) issued a SSOC which continued the prior findings 
as to all four issues on appeal.  The veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.

Representation

The Board notes that the veteran was previously represented 
by Richard A. LaPointe, who resigned his power of attorney 
effective March 1, 2006.  The RO informed the veteran of this 
in a March 2006 letter and asked him if he would like to 
choose another representative for his claims.  No reply has 
been received as of this date.  Therefore, the Board will 
assume that the veteran wishes to proceed unrepresented.




FINDINGS OF FACT

1.  The evidence does not show that the veteran's service-
connected bilateral foot disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

2.  The evidence does not show that the veteran's service-
connected left hip scar is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

3.  The veteran's service-connected disabilities include: 
bilateral pes planus with hallux valgus and plantar warts, 
status post multiple surgical procedures involving both feet, 
including bunionectomies, tenotomies, capsulotomies and nail 
revision, currently evaluated 50 percent disabling; painful, 
tender surgical scars of the left foot, currently evaluated 
10 percent disabling; and a donor site scar of the left hip, 
currently evaluated 10 percent disabling.  The combined 
disability rating is 70 percent. 

4.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected bilateral 
foot disability and scars, which are his only service-
connected disabilities, render him unable to secure or follow 
a substantially gainful occupation.

5.  The medical and other evidence of record does not 
demonstrate that the veteran is in the need of regular aid 
and attendance by another person by reason of disability, nor 
is he housebound.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent on an extraschedular basis for service-connected 
bilateral pes planus with hallux valgus and plantar warts, 
status post multiple surgical procedures involving both feet, 
including bunionectomies, tenotomies, capsulotomies and nail 
revision on an extraschedular basis are not met.  
38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5276 (2006).

2.  The criteria for a disability rating in excess of 10 
percent on an extraschedular basis for service-connected 
scar, donor site of left hip, are not met.  
38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Code 7804 (2006).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 
(2006).

4.  The criteria for special monthly compensation based on 
the need for regular aid and attendance, or at the housebound 
rate, have not been established. 
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for a bilateral foot disorder and a left hip disorder 
on an extraschedular basis.  He also seeks TDIU and special 
monthly compensation for aid and attendance.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

The Joint Motion noted that the veteran did not contest the 
assigned schedular disability ratings.  The parties asserted, 
however, that the Board had failed to provide adequate 
reasons and bases for its finding that increased disability 
ratings were not warranted for bilateral foot and left hip 
disabilities on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b).  See the February 2005 Joint Motion for Partial 
Remand, page 2.  
  
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

This case has been remanded by the Board for additional 
development, to include for readjudication by the agency of 
original jurisdiction of the increased rating claims on an 
extraschedular basis.  This has been accomplished.  See the 
March 2007 SSOC.  

The Board also requested VA examinations in connection with 
the TDIU and aid and attendance claims, which were 
accomplished in September and October 2006.  Finally, the 
Board requested that updated treatment records pertaining to 
the veteran from the Youngstown, Ohio outpatient clinic be 
obtained.  This, too has been accomplished.  This recently 
obtained medical evidence, obtained pursuant to the Board's 
May 2006 remand, will be discussed below.

The agency of original jurisdiction has complied with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  With 
respect to the veteran's claims for increased disability 
ratings on an extraschedular basis, the veteran was informed 
of the evidentiary requirements for such in a letter from the 
AMC [issued subsequent to the Board's May 2006 remand] dated 
June 2, 2006, including the necessity of evidence that 
"presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards."  

In any event, the veteran is obviously aware of these 
evidentiary requirements, as the provisions of 38 C.F.R. 
§ 3.321(b) were outlined in the Joint Motion and thoroughly 
discussed in support of the parties' desire to remand the 
claims.  See the Joint Motion, pages 3-4.  

The Board also notes that the Court-adopted Joint Motion did 
not identify any defect in the Board's June 2004 decision 
regarding the notification provisions of the VCAA for the 
veteran's increased rating claims.  Nor did the parties or 
the Court itself identify and deficiencies with respect to 
VCAA notice compliance on the part of VA.  The reason for 
remand, as stated in the Joint Motion, as adopted by the 
Court, was the Board's failure to provide adequate reasons 
and bases for its finding that increased disability ratings 
were not warranted for bilateral foot and left hip 
disabilities on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b).

With respect to the veteran's TDIU claim, the June 2006 
letter informed the veteran of the necessity of evidence 
"that your service-connected disability or disabilities are 
sufficient, without regard to other factors, to prevent you 
from performing the mental and/or physical tasks required to 
get or keep substantially gainful employment."  The veteran 
was also informed that an award of TDIU required one service-
connected disability ratable at 60 percent or more; or two or 
more service-connected disabilities, at least one ratable at 
40 percent with a combined disability rating of 70 percent or 
more.  

The June 2006 letter also delineated the evidentiary 
requirements for the veteran's claim for special monthly 
compensation based on aid and attendance, including evidence 
that "you require the aid of another person in order to 
perform personal functions required in everyday living," or 
"you are bedridden, in that your disability or disabilities 
requires that you remain in bed apart from any prescribed 
course of convalescence or treatment."  With respect to 
entitlement to special monthly compensation based on 
housebound status, the June 2006 letter informed the veteran 
that he must provide evidence of one service-connected 
disability at 100 percent disabling AND an additional 
service-connected disability at 60 percent disabling, or a 
single service-connected disability at 100 percent disabling 
and "due solely to your service-connected disability or 
disabilities, you are permanently and substantially confined 
to your immediate premises."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced June 
2006 letter, along with additional letters from the RO dated 
March 12, 2003 and October 27, 2005.  Specifically, the 
veteran was advised in the October 2005 and the June 2006 
VCAA letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
treatment centers, the Social Security Administration (SSA) 
and the military.  The June 2006 VCAA letter indicated that 
records from the Youngstown VA outpatient clinic had been 
requested on the veteran's behalf.  With respect to private 
treatment records, the October 2005 and June 2006 letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with all three letters were copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
the veteran was asked in the letters to complete this release 
so that VA could obtain private records on his behalf.  The 
October 2005 and June 2006 letters further emphasized: "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
originals].  The veteran was also advised in all three 
letters that VA medical examinations would be scheduled if 
necessary to make a decision on his claims.  As the veteran 
is unrepresented, the June 2006 letter also listed a number 
of Veterans' Service Organizations (VSOs) and informed the 
veteran that he could receive free representation from a VSO 
for his case.

The Board notes that the June 2006 letter specifically 
requested of the veteran: "If there is any other evidence, 
lay or medical, or information, not previously submitted, 
that you think will support your appeal, please let us know . 
. . If you have any evidence in your possession. that 
pertains to your appeal, that you have not yet submitted, 
please send it to us" [Emphasis as in original].  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to a claim 
for an increased disability rating, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  As 
for the veteran's claims for TDIU and special monthly 
compensation, Dingess indicates that the veteran is to be 
provided notice that a disability rating and an effective 
date for the award of benefits will be assigned if his claims 
are granted.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 31, 2006 and the 
above-referenced June 2006 letter.  Both letters detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the March 2006 and June 2006 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

In the instant case, element (1) is not in dispute.  

With respect to the veteran's claims, elements (2) and (3) 
are irrelevant, because service connection has already been 
granted for the increased rating claims and such are 
inapplicable to the TDIU and special monthly compensation 
claims.  With respect to element (4), degree of disability, 
the veteran has been provided appropriate notice as to the 
requirements for an extraschedular rating, TDIU and special 
monthly compensation as detailed above.  Element (5), 
effective date, is rendered moot via the AOJ's denial of the 
veteran's claims.  In other words, any lack advisement as to 
that element is meaningless, because effective dates were not 
assigned.  Because as discussed below the Board is denying 
the veteran's claims, element (5) remains moot.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in April 2003.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the October 2005, March 2006 and June 2006 VCAA letters and 
his claims were readjudicated in the March 2007 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

Moreover, it is abundantly clear from pleadings to the Court, 
the Joint Motion itself, and statements made to the Board 
that the veteran is, or should be, fully aware of what is 
required under the VCAA.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) [VA has no further duty to notify a veteran 
of the evidence needed to substantiate his claim, or to 
assist him in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim]. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA examinations in April 2003, November 2005, 
September 2006 and October 2006 [the latter two pursuant to 
the Board's May 2006 remand instructions].  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating on an 
extraschedular basis for service-connected bilateral pes 
planus with hallux valgus and plantar warts, status post 
multiple surgical procedures involving both feet, including 
bunionectomies, tenotomies, capsulotomies and nail revision, 
currently evaluated 50 percent disabling.

2.  Entitlement to an increased disability rating on an 
extraschedular basis for service-connected scar, donor site 
of left hip, currently evaluated 10 percent disabling.

Because these two issues have the same procedural history and 
involve the application of identical law, the Board will 
address them together.

Pertinent law and regulations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Analysis

It appears that the reason for the Joint Motion was that its 
authors believed that the Board could not render a fully 
informed decision as to the matter of extraschedular ratings 
while at the same time remanding the TDIU claim for 
additional development.  The Joint Motion did not itself 
identify any aspect of either of the veteran's disabilities 
which could be deemed to be exceptional or unusual, nor did 
it even suggest that such was the case.  

As was explained in the Board's discussion above, recent 
medical evidence, to include examination reports which fully 
describe the veteran's service-connected disabilities, has 
been added to the record.  After a careful review of all of 
the medical evidence, the Board concludes that there is no 
evidence of an unusual clinical picture, symptoms which are 
out of the ordinary, or any other factor which could be 
characterized as exceptional or unusual regarding either the 
bilateral foot disorder or the left hip scar.  The VA 
examiners did not indicate that the veteran's bilateral foot 
disorder or left hip scar are in any way out of the ordinary 
clinically, nor was such demonstrated in the VA medical 
treatment records.  Indeed, the September 2006 VA examiner 
specifically noted that the wound from the 1995 bone graft 
which led to his left hip scar "healed without incident to 
include infections."  

Of significance is the lack of treatment for bilateral foot 
problems over the past few years.  Although the veteran has 
had a number of surgeries on his feet in the past, the most 
recent was five years ago, in August 2002.  Review of the 
voluminous outpatient records shows that between the 
veteran's most recent foot surgery in August 2002 and August 
2006, the veteran made only a handful of complaints about his 
bilateral feet.  See generally Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].   

There is also no evidence of frequent hospitalization for the 
veteran's bilateral foot or left hip scar disabilities.  As 
note above, the most recent surgery performed on the 
veteran's feet was five years ago in August 2002, and the 
veteran has never been hospitalized for his left hip scar.    

With respect to "marked" interference with employment, 
there is no competent evidence in the medical record to 
indicate that the veteran's service-connected left hip scar 
markedly interferes with his ability to work beyond that 
which is contemplated in his currently assigned 10 percent 
disability rating, and the veteran has pointed to no such 
evidence.  The September 2006 VA examiner specifically 
indicated that the veteran had no functional limitations due 
to service-connected scar.

As for the bilateral foot disability, in a September 2006 
opinion a VA foot examiner stated the veteran's bilateral 
foot disability caused "marked interference with employment 
or [sic] frequent hospitalization."   

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The opinion of the September 2006 VA examiner [who stated the 
veteran's bilateral foot disability has caused "marked 
interference with employment or [sic] frequent 
hospitalization."] is of little probative value.  The 
examiner provided no reasons and bases in support of this 
conclusion.  Indeed, the examiner's statement appears to be 
no more than a rote recitation of the evidentiary 
requirements of 38 C.F.R. § 3.321(b), with no reference to 
the veteran's actual physical condition and medical history.   

The September 2006 VA examination results themselves 
contradict the examiner's opinion that there was marked 
interference with employment.  The examiner noted that the 
veteran did not require a device to assist with ambulation, 
and function of the veteran's feet was noted as "mildly 
additionally limited by repetitive use, especially during 
flare-ups" [Emphasis added].  It is difficult to rationalize 
how such symptomatology could warrant a finding of "marked" 
interference with employment requiring use of extraschedular 
standards.  Finally, the September 2006 VA examiner did not 
explain how the veteran's service-connected bilateral foot 
disability could possibly cause "frequent" hospitalization, 
since the medical history does not demonstrate frequent 
hospitalizations, and none at all in the last five years.  

The Board cannot reconcile these objective medical findings 
with the examiner's conclusory statement.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [in assessing 
medical opinions, the failure of the physician to provide a 
basis for his or her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  The September 2006 VA examiner's opinion thus 
carries little weight of probative value.

There are two other opinions concerning interference with 
employment caused by the bilateral foot disability.  A 
November 2005 VA foot examiner found that the veteran "can 
no longer do his job as a truck driver.  He cannot do 
anything requiring repetitive use of the feet or prolonged 
standing, climbing, walking or crawling activities."  An 
October 2006 VA examiner stated that the veteran was unable 
to do jobs that require long periods of standing; she went on 
to conclude that "there are no reasons he cannot do sit-down 
jobs.  There is also no reason he cannot drive a car or 
truck, perhaps not for long distances, but he can certainly 
operate a motor vehicle."    

Both opinions indicated that the veteran's foot problems 
limited his employability.  This is not in dispute.  The 
veteran is currently in receipt of a 50 percent rating, which 
is the highest available rating under Diagnostic Code 5276.  
The Board emphasizes that loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  There is no indication in the 
medical reports that the veteran's foot disability is 
productive of interference with employability to a degree not 
contemplated by the currently assigned 50 percent rating.  
 
Crucially, no opinion or medical report has identified any 
exceptional or unusual disability picture caused by the 
veteran's service-connected foot disability, over and above 
that which is contemplated in the schedular criteria.  A 50 
percent rating is assigned for "pronounced" symptoms, such 
as marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code.  The only such symptom of record is that of 
extreme tenderness.  This falls squarely within the criteria 
for the assignment of a 50 percent schedular rating, which is 
the rating which has been assigned.     

The veteran himself has not identified any exceptional 
interference with employment.  He has in fact indicated on a 
number of occasions to VA clinicians that his service-
connected bilateral foot disability does not interfere with 
his employability.  Specifically, in August 2006 VA 
psychiatry nursing admission assessment, the veteran reported 
that he "walks frequently" and had no limitations on 
mobility.  Furthermore, the veteran himself indicated to the 
October 2006 aid and attendance examiner that he is the 
primary caregiver for his mother.  

In short, there is no evidence which supports a conclusion 
that the service-connected bilateral foot disability does not 
cause a "marked" interference with his ability to work, 
over and above what is already compensated via the assigned 
50 percent rating.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the service-connected bilateral foot disorder 
and left hip scar.  Moreover, the veteran has merely 
contended that the extraschedular factors should be 
considered; he has not pointed to any such unusual factors.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
referral for extraschedular evaluation for both the veteran's 
service-connected bilateral foot disability and his left hip 
scar.  The benefits sought on appeal are accordingly denied.

3.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2006).  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2006).  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

The veteran is service-connected for his bilateral foot 
disability which is currently 50 percent disabling; and 
associated scarring on the left foot, which is currently 
10 percent disabling.  He is also service-connected for a 
scar on the left hip at 
10 percent disabling.  These are his only service-connected 
disabilities.  The combined disability rating is 70 percent.  
The veteran thus meets the criteria for schedular 
consideration of TDIU, with one service-connected disability 
ratable at 40 percent or more [the bilateral foot disability] 
and the combined rating of 70 percent.  
See 38 C.F.R. § 4.16(a) (2006).  

The veteran's contentions center on the service-connected 
bilateral foot disability.  This appears to include the 
tender and painful surgical scar.  There is no evidence of 
record to support the contention that his service-connected 
left hip scar is a factor in his employment picture, and he 
has not offered arguments to the contrary.  As was noted 
above, the September 2006 VA examiner specifically indicated 
that the veteran had no functional limitations due to 
service-connected left hip donor site scar.
 
As for the service-connected bilateral foot disability's 
effect on the veteran's employability, the Board has already 
thoroughly discussed above its conclusion that although the 
veteran's service-connected bilateral foot problems limit his 
employability, this is already reflected in the 50 percent 
schedular rating currently assigned (as well as the 
additional 10 percent rating for the foot scar).  The medical 
evidence clearly indicates that the veteran would be 
significantly limited in employment requiring long periods of 
standing or other physical activities.  
See the November 2005 and September 2006 VA examination 
reports.  The medical reports do not indicate that the 
veteran was precluded from engaging in all forms of 
employment due to his service-connected lower extremity 
disabilities.  
Indeed, the October 2006 VA examiner stated that although the 
veteran was unable to do jobs that require long periods of 
standing; she went on to conclude that "there are no reasons 
he cannot do sit-down jobs."  

Accordingly, the competent medical evidence does not show 
that the veteran's service-connected lower extremity 
disabilities, alone, prevent him from following a 
substantially gainful occupation.

In support of his claim for TDIU, the veteran submitted a 
Judgment Entry from the Court of Common Pleas in Ohio.  The 
December 1984 Judgment Entry found no error in a 
determination from the Board of Review of the Ohio 
Unemployment Compensation Bureau which determined that the 
veteran was dismissed from the R.M.I. company for "unjust 
cause."  The veteran indicates that he was terminated from 
R.M.I for using too much sick leave for his service-connected 
foot problems, and that such is evidence of his current 
unemployability.  See the veteran's May 13, 2005 statement.  

Review of a December 1981 statement from R.M.I. supports that 
the veteran was dismissed for "absenteeism", the cause of 
which was not stated.  Contemporaneous medical records 
indicate that the veteran underwent operations on both feet 
in march 1981, so the board has no reason to doubt that the 
veteran loss time from work in 1981 due to foot problems.  
However, those records are over two decades old.  Recent 
medical evidence shows that the veteran's bilateral foot 
problems have improved in the recent years (no recent foot 
surgeries and few recent complaints) and do not preclude him 
from employment.

The Board also cannot ignore the veteran's history of drug 
abuse and psychiatric problems as affecting his ability to 
secure or follow a substantially gainful occupation.  The 
medical evidence demonstrates that he has been hospitalized 
for detoxification at least five times, and recent laboratory 
studies conducted in August 2006 were positive for the 
presence of benzodiazepines and opioids.  There is also 
evidence of depression in the recent treatment records, with 
recent Global Assessment of Functioning (GAF) scores of 20 
[indicative of a danger of hurting oneself or others] and 50 
[indicative of serious impairment in occupational 
functioning].   These problems, which manifestly are very 
significant, are not service connected.

In conclusion, for the reasons and bases expressed above the 
Board finds that, taking into consideration only his service-
connected lower extremity disabilities, employment is 
"realistically within the physical and mental capabilities" 
of the veteran.  See Moore, 1 Vet. App. at 359.  Accordingly, 
the veteran's claim for TDIU is denied on a schedular basis. 

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) 
["section 4.16(b) of title 38, Code of Federal Regulations, 
provides a discretionary authority for a TDIU rating in cases 
where § 4.16(a) does not apply." (Emphasis added)].  In any 
event, the Board has already detailed above how the veteran's 
service-connected bilateral foot problems are not so unusual 
as to require extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b) in the instant case.

Therefore, the matter of the veteran's entitlement to TDIU 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

Pertinent law and regulations

Aid and Attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 
38 C.F.R. § 3.350(b) (2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime. 
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2006).

Analysis

As a preliminary matter, the Board notes that the veteran 
does not meet the criteria for special monthly compensation 
at the housebound rate, based on one service-connected 
disability rated as 100 percent disabling and a separate 
disability rated at 60 percent or higher.  Service connection 
is currently in effect for a bilateral foot disability (rated 
50 percent disabling); a left hip scar (rated at 10 percent 
disabling); and left foot scars (rated as 10 percent 
disabling).  In addition, there is simply nothing in the 
medical evidence of record which shows that the veteran is in 
any manner unable to engage in activities outside of his 
home.  The October 2006 examiner specifically found that 
"there are no restrictions in reference to the veteran being 
able to leave his home or immediate premises."  In fact, the 
veteran himself has not specifically contended otherwise

Nor does the veteran meet the criteria for special monthly 
compensation based on the need for regular aid and 
attendance.  At the October 2006 VA examination, the 
veteran's complaints included difficulty with balance.  
Though he noted that he had a history of falls, he admitted 
that he never sought medical treatment for such.  The veteran 
denied bowel or bladder incontinence, difficulty with memory, 
or any difficulties performing self-care [even noting that he 
himself was the primary caregiver for his mother].  He 
indicated that he still drives, and stated he was completely 
independent in all activities of daily living.  He noted that 
he was able to dress and undress himself, attend to the needs 
of nature, shave and feed himself.  The veteran did not 
require a special prosthetic or orthopedic appliance to 
assist with ambulation and drove himself to the examination.  

After conducting a physical examination of the veteran, the 
October 2006 examiner concluded that the veteran "does not 
need another person for regular aid and attendance."  This 
is in line with the findings of the September 2006 VA 
examiner, who noted that the veteran was "completely 
independent in all of his activities of daily living."  
There is no evidence to the contrary.

The veteran, in seeking special monthly compensation based on 
the need for regular aid and attendance or due to housebound 
status, implicitly alleges that he is so disabled.  However, 
he has not been specific as to his limitations, and indeed he 
has in essence denied any such limitations.  Crucially, his 
claim is not supported by any competent medical evidence 
demonstrating that he is in fact disabled to the extent that 
he requires the regular aid and assistance of another person, 
or that he is limited to his house and its immediate 
premises.  He has not provided or identified any such 
evidence.  See 38 U.S.C.A. § 5107(a), supra.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the claim for special monthly compensation for regular aid 
and attendance and at the housebound rate.  The benefit 
sought on appeal is accordingly denied.







	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability rating in excess of 50 percent on 
an extraschedular basis for service-connected bilateral pes 
planus with hallux valgus and plantar warts, status post 
multiple surgical procedures involving both feet, including 
bunionectomies, tenotomies, capsulotomies and nail revision, 
is denied.

Entitlement to a disability rating in excess of 10 percent on 
an extraschedular basis for service-connected scar, donor 
site of left hip, is denied.

Entitlement to TDIU is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


